Title: From George Washington to George Clinton, 25 December 1793
From: Washington, George
To: Clinton, George


          
            Dear Sir,
            Philadelphia Decr 25th 1793.
          
          Your favor of the 18th instt enclosing a statement of sales of lots in Coxburgh,
            belonging to us, has been duly received; and I thank you for the particular manner in
            which they are rendered. I did not mean to give you so much trouble. To know summarily
              what had been sold, and what remained on hand, was all I had in
              view.
          I hereby acknowledge the receipt of a Bank note (New York) for Sixteen hundred and
            fifty nine 50/100 Dollrs being the bal[anc]e pr acct stated on the sales
            abovementioned.
          Mrs Washington joins me in offering you, Mrs Clinton & your family the compliments
            of the season, & the happy return of many, many of them. With great & sincere
              friendship, I am—Dear Sir Your most Obedt &
            Affecte Ser.
          
            Go: Washington
          
        